Case 3:18-cv-00113-GEC Document 72 Filed 10/30/20 Page 1 of 3 Pageid#: 1271




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

 SOUTHERN ENVIRONMENTAL LAW                       )
 CENTER,                                          )
                                                  )
                                                           Civil Action No. 3:18CV00113
        Plaintiff,                                )
                                                  )
                                                           MEMORANDUM OPINION &
 v.                                               )
                                                           ORDER
                                                  )
                                                           By: Hon. Glen E. Conrad
 COUNCIL ON ENVIRONMENTAL                         )
                                                           Senior United States District Judge
 QUALITY,                                         )
                                                  )
        Defendant.                                )


       On October 23, 2020, the court held a telephonic hearing on the parties’ cross-motions for

summary judgment. The court announced at the hearing that it will approach documents still at

issue in the case by means of a categorical approach that adopts the five categories spelled out in

the Declaration of Howard C. Sun. (See ECF No. 46-1 at 6.) The court also stated that it will (1)

order Defendant Council on Environmental Equality (“CEQ”) to produce certain documents to

Plaintiff Southern Environmental Law Center (“SELC”), (2) order CEQ to produce certain

documents to the court for in camera review, and (3) rule certain categories of documents properly

withheld or redacted. Finally, upon a showing of good cause by either side, the court will consider

reviewing additional documents in camera.

       Except as otherwise provided below, wherein the court either establishes a protocol for in

camera review or orders CEQ to produce certain documents, the court concludes that CEQ

properly withheld or redacted documents that fall within the following categories from the

Declaration of Howard C. Sun: (1) drafts of rulemaking notices and other related documents; (3)

email communications, internal working group minutes, and other documents regarding the rule

drafting process; (4) drafts of Congressional testimony, draft responses to questions for the record
Case 3:18-cv-00113-GEC Document 72 Filed 10/30/20 Page 2 of 3 Pageid#: 1272




for Congressional hearings, and other draft documents related to preparation for the United States

Senate confirmation process; and (5) drafts of talking points and other materials. (See ECF No.

46-1 at 6.)

        CEQ shall produce to SELC the spreadsheets tracking and analyzing comments

(specifically, those documents referenced at Vaughn index lines 43, 94, 107, 110, 187, 342, 564,

566, 1081, 1083, 1085, 1092, 1277, 1280, 1340, 1392, 1398, 1416, 1459, 1464–67, 1470, 1493,

1494, 1498, 1506, 1507).

        CEQ shall produce to the court for in camera review the following documents: draft

ANPRM fact sheets (specifically, those documents referenced at Vaughn index lines 160, 162,

164, 166, 272, 274, 276, 292, 294, 296, 457, 459, 461, 631, 633, 1028, 1434, 1442–43); meeting

agendas (specifically, those documents referenced at Vaughn index lines 833, 834, 1020, 1149,

1153, 1423, 1503, 1510, and 1569); emails and meeting invitations regarding CEQ’s process for

logging, tracking, managing, and analyzing comments (specifically, those documents referenced

at Vaughn index lines 99, 1095, 1102, and 1110); emails describing the tasks assigned to members

of CEQ’s internal NEPA implementing regulations working group (specifically, those documents

referenced at Vaughn index lines 1224 and 1325); and Exhibits G, H, M, and N to SELC’s

Memorandum in Support of its Motion for Summary Judgment, ECF No. 43. CEQ shall produce

both redacted and unredacted versions of the above documents to the court for in camera review. 1

        Again, the court emphasizes that upon a showing of good cause by either side, the court

will consider reviewing additional documents in camera. SELC may seek in camera review of

additional documents it believes that the court should have ordered produced, and CEQ may



        1
          If there are any inconsistencies between the list of documents designated for in camera review and those
designated for immediate production from CEQ to SELC, CEQ may so advise the court and the court will attempt to
address the inconsistencies.

                                                        2
Case 3:18-cv-00113-GEC Document 72 Filed 10/30/20 Page 3 of 3 Pageid#: 1273




similarly seek in camera review of documents it believes the court should not have ordered

produced.

      It is so ORDERED.

      The Clerk is directed to send copies of this order to all counsel of record.

                   30thday of October, 2020.
      DATED: This ____


                                                          Senior United States District Judge




                                                3
